GREEN, Judge.
The plaintiff brings this suit alleging that she has overpaid her taxes for the year 1927 in the sum of $1,788.86, which she asks be refunded.
It appears from the evidence that the plaintiff has executed what is commonly called a “closing agreement” with reference to her taxes for the year 1927, stipulating the liability thereon, which agreement was executed in accordance with the provisions of section 606 of the Revenue Act of 1928, and signed by the Commissioner of Internal Revenue and the Secretary of the Treasury in March, 1929. The law provides that such agreements shall be final and conclusive, “except upon a, showing of fraud or malfeasance, or misrepresentation of a material fact.” The argument máde on behalf of plaintiff is to the effect that the amount of .gain and profit received or due plaintiff from her father’s estate was misrepresented to her by the trustees thereof, that by reason of this misrepresentation she overstated her income, and that consequently she is entitled to repudiate the agreement.
The statute does not expressly limit the misrepresentations upon which the agreement may be set aside to statements made by the agents of the government, but a reading of the context shows plainly that the statute was not intended to apply to misrepresentations made by other parties.
This construction of the law makes is unnecessary to consider the other defenses set up by the defendant. The plaintiff’s petition must be dismissed, and it is so ordered.